                  United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2721
                          ___________________________

  John Zimmerli, on behalf of themselves and all other persons similarly situated;
 Matthew Dietrick, on behalf of themselves and all other persons similarly situated

                        lllllllllllllllllllllPlaintiffs - Appellants

                                            v.

                          The City of Kansas City, Missouri

                         lllllllllllllllllllllDefendant - Appellee
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 24, 2020
                               Filed: May 6, 2021
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

       This case involves the interpretation and application of the Fair Labor Standards
Act of 1983 (FLSA), 29 U.S.C. § 201 et seq., and its accompanying federal
regulations. First, we must determine whether a class of emergency medical
technicians (EMTs) and paramedics has been improperly denied overtime compensa-
tion using the wage calculation formula set forth in its members’ collective bargaining


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 1 of 19
   Appellate Case: 19-2721 Page: 1 Date Filed: 05/06/2021 Entry ID: 5032640
agreement. Second, we must decide whether a separate class of dual-function
firefighter/paramedics has been improperly classified as partially exempt from
overtime compensation because its members are “employee[s] in fire protection
activities” who have the “responsibility to engage in fire suppression.” Having
jurisdiction under 28 U.S.C. § 1291, we affirm the district court1 on both issues.

                                    I. Background

        Plaintiffs John Zimmerli and Matthew Dietrick, employees of the Kansas City,
Missouri Fire Department (Kansas City), brought this class-action lawsuit against the
city in May 2017 to recover overtime compensation under the FLSA. Zimmerli, a
static, single-job paramedic, sues on behalf of himself and similarly situated EMTs
and paramedics, conditionally certified by the district court as a class of “Static, Single
Job EMT and/or Paramedics” (Static EMT/Paramedics) under the opt-in, collective
action provisions of the FLSA, 29 U.S.C. § 216(b). He alleges that Kansas City is
violating the FLSA by underpaying members of the class, who were previously
recognized as entitled to overtime compensation. See Hermsen v. City of Kansas
City, No. 11-00753-CV-W-BP, 2014 WL 12773937, at *7 (W.D. Mo. June 25, 2014).
Dietrick, on the other hand, is a dual-job paramedic, cross-trained in both firefighting
and emergency medical services. He sues on behalf of himself and similarly situated
individuals, conditionally certified under 29 U.S.C. § 216(b) as a class of “Fire
Medics,” and alleges that Kansas City has underpaid members of the class by treating
them as partially exempt from the FLSA’s overtime provision.

       On February 28, 2019, after limited discovery, the parties agreed that there were
no material facts in dispute and cross-moved for summary judgment. On July 12,
2019, the district court entered summary judgment in favor of Kansas City. The
Plaintiffs now appeal, arguing that the district court erred in determining (1) that Static

       1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.

                                           -2-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 2 of 19
   Appellate Case: 19-2721 Page: 2 Date Filed: 05/06/2021 Entry ID: 5032640
EMT/Paramedics were properly being paid overtime compensation and (2) that Fire
Medics are partially exempt from overtime pay because they have the responsibility
to engage in fire suppression activities under 29 U.S.C. § 203(y).

                              A. Static EMT/Paramedics

        The first class of plaintiffs is comprised of Static EMT/Paramedics.2 Static
EMT/Paramedics are based out of fire stations and are scheduled to work 24-hour
shifts, alternating workweeks of either 48 or 72 hours in a seven-day period.3

       In 2014, the district court held in another case that Kansas City’s static, single-
job EMT/paramedics were not subject to the FLSA’s overtime exemption for
“employee[s] in fire protection activities” and were therefore entitled to overtime
compensation. Hermsen, 2020 WL 12773937, at *7. After that ruling, Kansas City
entered into negotiations with the union representing the Static EMT/Paramedics to
renegotiate their wages to comply with the FLSA’s overtime requirement. The parties
reached an agreement that updated Static EMT/Paramedics’ hourly rates, which they
memorialized in a side letter to the collective bargaining agreement that was then in
effect. Several months later, Kansas City and the Static EMT/Paramedics’ union
agreed to a new method for calculating Static EMT/Paramedics’ hourly rates from


      2
       Generally, paramedics are emergency medical personnel who are trained and
licensed in more advanced emergency services than their counterparts, EMTs.
Compare Paramedic, Merriam-Webster’s Collegiate Dictionary (11th ed. 2003) (“[A]
specially trained medical technician licensed to provide a wide range of emergency
services (as defibrillation and the intravenous administration of drugs) before or
during transportation to a hospital.”), with EMT, id. (“[A] specially trained medical
technician certified to provide basic emergency services (as cardiopulmonary
resuscitation) before or during transportation to a hospital.”).
      3
        In contrast, dynamic EMT/Paramedics are required to work 40 hours per week
and are based out of Kansas City’s Eastwood Facility. The Static EMT/Paramedics
class is composed solely of Static EMT/Paramedics.

                                           -3-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 3 of 19
   Appellate Case: 19-2721 Page: 3 Date Filed: 05/06/2021 Entry ID: 5032640
monthly wage scales, memorializing the payment scheme in a new collective
bargaining agreement and side letter agreement (collectively, the 2015 Collective
Bargaining Agreement).

       To calculate a Static EMT/Paramedic’s base hourly rate under the payment
scheme, Kansas City selects the Static EMT/Paramedic’s respective target monthly
wage according to their seniority. After applying a 5% increase to that rate, the
selected wage is converted to an hourly rate. This is done by multiplying the monthly
wage by 12 (months in a year) then dividing by a number of hours (adjusted to reflect
the proportion of those hours that will be paid at the overtime rate) that the Static
EMT/Paramedic is scheduled to work in a year. For example, consider a Static
EMT/Paramedic with a target monthly wage of $3,073:

      $3,073 per month + 5% = $3,227 per month
      $3,227 per month x 12 = $38,724 per year
      $38,724 per year ÷ 2,866 scheduled hours4 = $13.51 regular hourly rate

Continuing the example, Kansas City would pay that static EMT/Paramedic $13.51
for every regular work hour in a workweek (up to 40) and pay them one and one-half

      4
       As described in the 2015 Collective Bargaining Agreement, this number is
derived by weighting the number of scheduled hours in a year to reflect the proportion
of hours that will be paid at the overtime rate. Assuming Kansas City schedules Static
Paramedic/EMTs to work 2,604 hours every year, that number of hours is properly
adjusted to 2,866 as follows:

          52 weeks x 40 hours = 2,080 regular work hours per year
          2,604 – 2,080 = 524 scheduled overtime hours per year
          524 x 1.5 overtime rate = 786 weighted overtime hours
          2,080 + 786 = 2,866 adjusted hours per year

Put another way, because a Static EMT/Paramedic is scheduled to work 524 overtime
hours every year, they will be compensated for working 2,604 hours as though they
had worked 2,866 hours at the regular hourly rate.

                                         -4-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 4 of 19
   Appellate Case: 19-2721 Page: 4 Date Filed: 05/06/2021 Entry ID: 5032640
times that amount ($20.26) for every overtime hour worked over 40. See 29 U.S.C.
§ 207(a). Kansas City has calculated the base hourly rates of Static EMT/Paramedics
according to this formula since the 2015 Collective Bargaining Agreement went into
effect after the Hermsen decision. Record evidence, including Zimmerli’s own pay
stubs, demonstrates that Kansas City has paid Static EMT/Paramedics on an hourly
basis using base hourly rates calculated from the formula. Record evidence also
demonstrates that Kansas City paid Static EMT/Paramedics at a rate greater than one
and one-half times their base hourly rates for hours worked in excess of 40.

                                    B. Fire Medics

       The second class of plaintiffs is comprised of cross-trained or dual-purpose
firefighter/paramedics, colloquially known as “Fire Medics.” Based on their job class
specification, the Fire Medics’ work “involves training for and participating in duties
of protecting life through the performance of rescue firefighting and emergency
medical activity.” Fire Medics must maintain paramedic licenses and ambulance
credentials, and they must be trained in fire suppression and receive firefighter
certification. For any given shift, Fire Medics can be assigned to either a fire
suppression apparatus (e.g., fire engine) or an ambulance. When assigned to a fire
suppression apparatus, Fire Medics are charged with the same duties performed by
firefighters, including donning fire protective gear and self-contained breathing
apparatuses (SCBAs) and providing fire suppression at fire scenes, regardless of the
need for medical treatment.

        This case, however, concerns the Fire Medics’ role when they are assigned to
ambulances. While working a shift on an ambulance, Fire Medics “do not carry fire
protection gear including fireproof suits, SCBA equipment or even tools necessary to
fight fires.” Additionally, they are “strictly designated as ‘fire combat support’ roles,”
are not permitted to go within 50 feet of a burning building (i.e., the “hot zone”), and
principally provide medical services. Nevertheless, Fire Medics assigned to
ambulances are responsible for some activities in a fire scene’s “warm zone” and

                                           -5-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 5 of 19
   Appellate Case: 19-2721 Page: 5 Date Filed: 05/06/2021 Entry ID: 5032640
“have been ordered in the past and [are] expected to erect and place (‘throw’) ladders;
provide incident command if they are the appropriate person to do so; deploy,
connect, and straighten fire hose[s]; and participate in building evacuation.” Finally,
and central to the Fire Medics’ legal claim, Kansas City has treated Fire Medics as
partially exempt from the FLSA’s overtime provision because the City considered
them to be “employee[s] in fire protection services.” See 29 U.S.C. § 207(a), (k).

                        C. Statutory and Regulatory Framework

       The Fair Labor Standards Act of 1983 requires that overtime compensation be
paid at one and one-half times the regular rate when an employee works more than 40
hours in a seven-day week. See 29 U.S.C. § 207(a);5 see also 29 C.F.R. § 778.108
(defining the “regular rate” as “the hourly rate actually paid the employee for the
normal, nonovertime workweek for which he is employed” (citing Walling v.
Youngerman-Reynolds Hardwood Co., 325 U.S. 419, 424 (1945))). The overtime
provision, in the words of the Supreme Court, was intended “to spread employment
through imposing the overtime pay requirement on the employer and to compensate
the employee for the burden of a workweek in excess of the hours fixed by the Act.”
Jewell Ridge Coal Corp. v. Local No. 6167, United Mine Workers of Am., 325 U.S.
161, 167 (1945).

      5
          Section 207(a)(1) states:

      Except as otherwise provided in this section, no employer shall employ
      any of his employees who in any workweek is engaged in commerce or
      in the production of goods for commerce, or is employed in an enterprise
      engaged in commerce or in the production of goods for commerce, for
      a workweek longer than forty hours unless such employee receives
      compensation for his employment in excess of the hours above specified
      at a rate not less than one and one-half times the regular rate at which he
      is employed.

29 U.S.C. § 207(a)(1).

                                         -6-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 6 of 19
   Appellate Case: 19-2721 Page: 6 Date Filed: 05/06/2021 Entry ID: 5032640
       The FLSA exempts certain employees from the overtime requirement, meaning
they are not paid any overtime for work in excess of 40 hours each week. See, e.g.,
29 U.S.C. § 213(a)(1) (exempting “any employee employed in a bona fide executive,
administrative, or professional capacity” from the FLSA’s minimum wage and
overtime provisions). Other individuals whose work does not fit the normal pattern
of 40-hour workweeks, like “employee[s] in fire protection activities,” are partially
exempt from the FLSA’s overtime requirements. 29 U.S.C. § 207(k); see Christian
v. City of Gladstone, 108 F.3d 929, 931 (8th Cir. 1997). Under that partial exemption,
“employee[s] in fire protection activities” must work a total of 216 hours during a
work period of 28 days before being entitled to overtime compensation. See 29
U.S.C. § 207(k). In 1999, Congress defined “employee[s] in fire protection
activities.” See id. § 203(y); see infra Section III.B. Relying on sections 207(k) and
203(y), Kansas City has treated Fire Medics as employees in fire protection services
who are partially exempt from the FLSA’s overtime provisions.

                              II. Standard of Review

       “We review a district court’s decision to grant or deny summary judgment de
novo.” Grage v. N. States Power Co., 813 F.3d 1051, 1054 (8th Cir. 2015).
“Summary judgment is only proper where the evidence, viewed in the light most
favorable to the nonmovant, shows that no genuine issue of material fact exists, such
that the movant is entitled to judgment as a matter of law.” Id. (internal quotation
omitted). “There is no genuine issue of material fact when ‘the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party.’” Id.
(quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en
banc)).

      The party moving for summary judgment generally has the burden of
demonstrating the absence of any genuine issues of material fact. See id. In an FLSA
exemption case, “the employer . . . has the burden of proving the employee fits within
one of the FLSA exemptions.” Id.; see also Spinden v. GS Roofing Prods. Co., 94

                                         -7-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 7 of 19
   Appellate Case: 19-2721 Page: 7 Date Filed: 05/06/2021 Entry ID: 5032640
F.3d 421, 426 (8th Cir. 1996) (noting the employer’s burden “to prove that [an]
exemption applies by demonstrating that their employees fit plainly and unmistakably
within the exemption’s terms and spirit” (cleaned up)). We review questions of law,
namely “whether employees’ particular activities excluded them from the overtime
benefits of the FLSA,” de novo. Grage, 813 F.3d at 1054 (cleaned up) (quoting
Spinden, 94 F.3d at 426). We review underlying questions of fact, including
employees’ job duties and the amount of time devoted to such duties, for clear error.
See id.

                                   III. Discussion

                    A. Overtime Pay for Static EMT/Paramedics

        First, we consider whether Kansas City has been paying proper overtime
compensation to Static EMT/Paramedics in accordance with the FLSA. At the outset,
it is important to remember what the FLSA requires: that employees who work more
than 40 hours in a week are paid at a rate no less than “one and one-half times the
regular rate” at which they are employed. 29 U.S.C. § 207(a)(1) (emphasis added).
An employee’s regular rate is “the hourly rate actually paid the employee for the
normal, non-overtime workweek for which he is employed.” Youngerman-Reynolds,
325 U.S. at 424 (emphasis added); see also id. (noting the regular rate is “not an
arbitrary label chosen by the parties; it is an actual fact”). To test the validity of a
wage agreement under the FLSA, we “look beyond that which the parties have
purported to do” and determine how employees are actually paid. 149 Madison Ave.
Corp. v. Asselta, 331 U.S. 199, 204 (1947); see also Youngerman-Reynolds, 325 U.S.
at 424–25 (“Once the parties have decided upon the amount of wages and the mode
of payment the determination of the regular rate becomes a matter of mathematical
computation, the result of which is unaffected by any designation of a contrary
‘regular rate’ in the wage contracts.”).



                                          -8-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 8 of 19
   Appellate Case: 19-2721 Page: 8 Date Filed: 05/06/2021 Entry ID: 5032640
       After a close examination of the record and the parties’ arguments, we conclude
that Kansas City has paid overtime compensation to Static EMT/Paramedics in
compliance with the FLSA’s overtime provisions.6 The undisputed evidence
demonstrates that Kansas City pays Static EMT/Paramedics a regular hourly rate for
the first 40 hours worked in a workweek and pays an overtime rate greater than one
and one-half times that regular hourly rate for all subsequent overtime hours worked.7
Each Static EMT/Paramedic’s hourly rate is calculated using a mathematical formula
set forth in the 2015 Collective Bargaining Agreement and is dependent on two
variables: the number of scheduled work hours in a year (typically 2,604 hours) and
the Static EMT/Paramedic’s monthly pay scale (which estimates a Static
EMT/Paramedic’s monthly compensation based on their seniority). Once the hourly
rate has been calculated, Kansas City pays a Static EMT/Paramedic on an hourly
basis, at that rate for the first 40 hours worked per week and at greater than one and
one-half times that rate for any additional hours worked. Plaintiffs’ union representa-
tives and Kansas City voluntarily entered into this arrangement after the district
court’s Hermsen decision, and the city’s compensation scheme complies with all that
the FLSA’s overtime provision requires.




      6
      Plaintiffs do not dispute that Kansas City pays them a regular hourly rate that
complies with the FLSA’s minimum wage provisions. See 29 U.S.C. § 206(a)(1).
      7
        To the extent Plaintiffs argue that Kansas City does not pay Static
EMT/Paramedics an hourly rate but instead a fixed monthly rate, we disagree. As an
initial matter, that argument is belied by the parties’ labor agreements—for example,
the 2015 Collective Bargaining Agreement specifically sets forth a formula to
determine the hourly rate that Static EMT/Paramedics are to be paid. Additionally,
the uncontested evidence confirms that Static EMT/Paramedics are actually paid on
an hourly basis. Kansas City offered Zimmerli’s own pay stubs to illustrate how it
pays Static EMT/Paramedics, and Plaintiffs do not dispute that the pay stubs show that
Zimmerli is paid an hourly rate that accurately reflects the hourly rate calculation in
the 2015 Collective Bargaining Agreement. The district court did not clearly err in
finding that Static EMT/Paramedics are paid hourly.

                                         -9-


      Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 9 of 19
   Appellate Case: 19-2721 Page: 9 Date Filed: 05/06/2021 Entry ID: 5032640
       Plaintiffs nevertheless argue that the formula Kansas City uses to calculate the
hourly rate of pay violates the FLSA and results in Static EMT/Paramedics being paid
less than they are owed. Analogizing this case to 149 Madison Avenue Corp. v.
Asselta, 331 U.S. 199 (1947), they argue that Kansas City—just like the employer in
149 Madison Avenue—is violating the FLSA by employing a “mathematical scheme
using an artificial hour figure to determine the hourly rate for overtime compensation
purposes.”

       In 149 Madison Avenue, the Supreme Court struck down a payment scheme
that used a mathematical formula to calculate employees’ hourly rate based on a fixed
weekly wage. Id. at 202–03; see Asselta v. 149 Madison Ave. Corp., 156 F.2d 139,
141 (2d Cir. 1946), aff’d, 331 U.S. 199 (1947). Although the wage agreement
instructed that the hourly rate would be calculated by dividing an employee’s weekly
earnings by the number of hours actually worked, the Court determined the formula
actually took into account “only the hours the employee was scheduled to work.” 149
Madison Ave., 331 U.S. at 202. From this, the Court concluded that the payment
scheme “made no adequate provision for overtime compensation until [certain
employees] had worked a total of 54 hours in one week and until other regular
employees had worked a total of 46 hours.” Id. at 204–05. In effect, the employer
had attempted to circumvent the overtime requirements of § 207(a) by adopting a
payment scheme that in practice did not pay overtime for work in excess of 40 hours.
See id. at 208 (noting that the scheme paid regular employees “either precisely or
substantially that which employees would have been paid had the contract called for
employment on a straight 46 hour week with payment of time and one-half only for
hours worked in excess of 46”).

      Plaintiffs point to no comparable evidence showing that Kansas City does not
pay Static EMT/Paramedics on an hourly basis or at an FLSA-compliant overtime rate
for hours worked in excess of 40. As noted above, the undisputed evidence
demonstrates that once Kansas City applies the 2015 Collective Bargaining
Agreement formula to calculate Static EMT/Paramedics’ hourly rates, it actually pays

                                         -10-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 10 of 19
  Appellate Case: 19-2721 Page: 10  Date Filed: 05/06/2021 Entry ID: 5032640
Static EMT/Paramedics on an hourly basis with overtime. The fact that Kansas City
uses a mathematical formula to calculate a Static EMT/Paramedic’s hourly rate from
a monthly pay scale in the first instance does not, standing alone, convert Kansas
City’s payment scheme into one that violates the FLSA. Contrary to Plaintiffs’
assertion otherwise, the method by which Static EMT/Paramedics in this case are
actually paid is materially distinguishable from how the employees were actually paid
in 149 Madison Avenue.

       Plaintiffs also argue that the formula used to calculate Static EMT/Paramedics’
hourly rates—a formula agreed upon by Kansas City and Plaintiffs’ union representa-
tives after months of negotiation—does not comport with regulations governing the
determination of an employee’s regular rate. See 29 C.F.R. § 778.109 et seq.
Plaintiffs rely on 29 C.F.R. § 778.113, which sets the standards for determining the
regular rate of an employee employed solely on a salaried basis. Plaintiffs, however,
are paid on an hourly—not a salaried—basis, see supra note 7, and thus § 778.113
does not govern the determination of Static EMT/Paramedics’ regular rate. See
Caltenco v. G.H. Food Inc., 824 F. App’x 88, 89 (2d Cir. 2020) (declining to apply
§ 778.113 to an employee who was paid on an hourly basis); see also 29 C.F.R.
§ 778.110 (setting standards for determining the regular rate of an employee
“employed solely on the basis of a single hourly rate”). Moreover, the FLSA does not
require employers to adhere to a particular formula for determining employees’
compensation so long as the formula ultimately used complies with the FLSA’s
minimum wage and overtime requirements. See 149 Madison Ave., 331 U.S. at
203–04 (“It was not the purpose of Congress in enacting the Fair Labor Standards Act
to impose upon the almost infinite variety of employment situations a single, rigid
form of wage agreement.”). Simply put, there is no genuine issue of material fact as
to whether Kansas City actually pays Static EMT/Paramedics the hourly rate (which
exceeds the minimum wage) calculated using the agreed-upon formula or that it pays
overtime for hours worked in excess of 40. This is what the FLSA requires.



                                        -11-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 11 of 19
  Appellate Case: 19-2721 Page: 11  Date Filed: 05/06/2021 Entry ID: 5032640
       Finally, Plaintiffs argue that Kansas City unlawfully adopted its payment
scheme in retaliation for the Hermsen decision. See 29 U.S.C. § 215(a)(3) (making
it unlawful for an employer “to discharge or in any other manner discriminate against
any employee [for] fil[ing] any complaint or institut[ing] . . . any proceeding under or
related to [the FLSA]”). In their view, Kansas City committed retaliation by reducing
the hourly rates of Static EMT/Paramedics so their overall wages would equal their
pre-Hermsen wages. But “nothing in the [FLSA] bars an employer from contracting
with his employees to pay them the same wages that they received previously, so long
as the new rate equals or exceeds the minimum rate required by the FLSA.” Parth v.
Pomona Valley Hosp. Med. Ctr., 630 F.3d 794, 801 (9th Cir. 2010) (quoting Walling
v. A.H. Belo Corp., 316 U.S. 624, 630 (1942)). Plaintiffs ignore that the current
payment scheme was not the result of Kansas City’s unilateral imposition of lowered
wages, as in the distinguishable cases upon which they rely. See, e.g., Rhodes v.
Bedford Cnty., 734 F. Supp. 289, 292–93 (E.D. Tenn. 1990); Pro. Firefighters Ass’n
of Clayton v. City of Clayton, 759 F. Supp. 1408, 1412–13 (E.D. Mo. 1991);
Alexander v. City of Plainview, 694 F. Supp. 221, 223 (N.D. Tex. 1988). To the
contrary, after Hermsen held that static, single-job EMT/Paramedics are entitled to
overtime pay, Plaintiffs’ union representatives and Kansas City voluntarily entered
into an agreement providing for the current payment scheme after months of bilateral
negotiation.8 Through the agreement, Kansas City accomplished two things: it
achieved budget neutrality by ensuring that Static EMT/Paramedics’ overall wages
remained the same, and it complied with the FLSA’s overtime requirement by


      8
        Plaintiffs are correct as a general matter in noting that “FLSA rights cannot be
abridged by contract or otherwise waived because [doing so] would ‘nullify the
purposes’ of the statute and thwart the legislative policies it was designed to
effectuate.” Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981).
However, that rule is not applicable here because Kansas City’s payment scheme
comports with and does not supersede the FLSA’s overtime requirement and anti-
retaliation provision. Contra Martino v. Mich. Window Cleaning Co., 327 U.S. 173,
178 (1946) (holding that a longstanding collective bargaining agreement could not
supersede the FLSA’s overtime requirement).

                                         -12-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 12 of 19
  Appellate Case: 19-2721 Page: 12  Date Filed: 05/06/2021 Entry ID: 5032640
ensuring that Static EMT/Paramedics were paid an overtime rate for all hours worked
over 40. Doing so through a bilateral process was not retaliatory under the FLSA.
See Wethington v. City of Montgomery, 935 F.2d 222, 228–29 (11th Cir. 1991); Belo,
316 U.S. at 630.

       Plaintiffs’ core objection to the current payment scheme is that it pays Static
EMT/Paramedics effectively the same amount after the Hermsen decision that they
were paid before. In Hermsen, the Western District of Missouri held that Static
EMT/Paramedics were entitled to overtime compensation under 29 U.S.C. § 207(a).
2014 WL 12773937, at *7. That decision entitled Static EMT/Paramedics to
improperly withheld back pay and to be paid according to the FLSA’s overtime
provision going forward. It did not guarantee, however, that they would be paid
higher wages in the future. The FLSA simply requires that the Static EMT/Paramedi-
cs be paid at “one and one-half times the regular rate at which [they are] employed”
for hours worked in excess of 40. 29 U.S.C. § 207(a)(1); see Anderson v. City of
Bristol, 6 F.3d 1168, 1173 (6th Cir. 1993) (“[Section 207(a)] does not prohibit
changes in wage rates; it prohibits payment of overtime at less than one and one-half
times the regular wage rate.”). The undisputed evidence establishes that Kansas City
does this. We do not doubt that Plaintiffs’ dissatisfaction with their current
compensation is genuine, but those concerns cannot be redressed by the FLSA.

                   B. Treatment of Fire Medics Under § 207(k)

      We next consider whether the Kansas City Fire Medics are “employee[s] in fire
protection activities” and therefore partially exempt from the FLSA’s overtime
provision. See 29 U.S.C. § 207(k). In 1999, Congress amended the FLSA to provide




                                        -13-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 13 of 19
  Appellate Case: 19-2721 Page: 13  Date Filed: 05/06/2021 Entry ID: 5032640
a statutory definition of “employee[s] in fire protection activities.”9 29 U.S.C.
§ 203(y).

      “Employee in fire protection activities” means an employee, including
      a firefighter, paramedic, emergency medical technician, rescue worker,
      ambulance personnel, or hazardous materials workers, who—

             (1) is trained in fire suppression, has the legal authority and
             responsibility to engage in fire suppression, and is em-
             ployed by a fire department of a municipality, county, fire
             district, or State; and

             (2) is engaged in the prevention, control, and extinguish-
             ment of fires or response to emergency situations where
             life, property, or the environment is at risk.

Id. § 203(y) (emphasis added). The parties do not dispute that Fire Medics are trained
in fire suppression, have the legal authority to engage in fire suppression, are
employed by a fire department, and respond to emergency situations where life,
property, or the environment is at risk. Rather, the crux of their disagreement is
whether Fire Medics have the “responsibility to engage in fire suppression.”

       Although this circuit has not yet had the opportunity to weigh in on this
question, four others have interpreted and applied the term “responsibility to engage
in fire suppression” in varying contexts, creating what the parties view as a circuit
split. The Ninth Circuit was the first to construe § 203(y) after its addition in 1999.
See Cleveland v. City of Los Angeles, 420 F.3d 981 (9th Cir. 2005). There, the court
considered whether “dual function paramedics,” who were “fully trained and certified
in both fire suppression skills and advanced life support paramedics,” were exempt

      9
       Before 1999, the Department of Labor (DOL) defined “employee in fire
protection activities” by regulation. See 29 C.F.R. §§ 553.210, .212 (1987). The
DOL revised its regulations in 2011 to conform with the statutory amendment, which
supplanted the prior regulations. See 29 C.F.R. §§ 553.210, .212 (2011).

                                          -14-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 14 of 19
  Appellate Case: 19-2721 Page: 14  Date Filed: 05/06/2021 Entry ID: 5032640
from overtime because they had the “responsibility to engage in fire suppression.” Id.
at 983 (emphasis omitted). In doing so, the court first ascertained the “ordinary,
common meaning” of “responsibility” at the time § 203(y) was added to the FLSA.
See id. at 989. The court relied on dictionaries that defined “responsibility” as “a
duty, obligation or burden.” Id. (quoting American Heritage Dictionary of the English
Language, Fourth Edition (Houghton Mifflin 2000)); see also id. at 990 (“‘Responsi-
ble’ means ‘having an obligation to do something, or having control over or care for
someone, as part of one’s job or role.’” (quoting New Oxford American Dictionary
(2001))).

       Based on these definitions, the court concluded that having the “responsibility”
to engage in fire suppression means a person “must have some real obligation or duty
to do so. If a fire occurs, it must be their job to deal with it.” Id. at 990. Looking to
the actual responsibilities of dual-function paramedics, the court then determined that
they did not have the “responsibility to engage in fire suppression.” Id. The court
came to this conclusion by relying on the following material, undisputed facts: (1) the
paramedic ambulances did not carry fire-fighting equipment or breathing apparatuses;
(2) a dispatcher did not know whether single- or dual-function paramedics would be
sent to respond to a call; (3) paramedic ambulances were not regularly dispatched to
fire scenes and were dispatched only when there appeared to be a need for advanced
life support medical services; (4) dual-function paramedics were not expected to wear
fire protective gear; (5) dual-function paramedics were dispatched to a variety of
incidents, like vehicle accidents and crime scenes, where they were expected to
perform only medical services; and (6) there was no evidence that a dual-function
paramedic had ever been ordered to perform fire suppression. See id.

      The Fifth Circuit was the next court to interpret § 203(y). See McGavock v.
City of Water Valley, 452 F.3d 423 (5th Cir. 2006). Although the court did not
consider the provision’s application to cross-trained firefighter/paramedics, it stated
in dicta that, by amending the FLSA to add § 203(y), Congress “intended all
emergency medical technicians (EMTs) trained as firefighters and attached to a fire

                                          -15-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 15 of 19
  Appellate Case: 19-2721 Page: 15  Date Filed: 05/06/2021 Entry ID: 5032640
department to be considered employees engaged in fire protection activities even
though they may spend one hundred percent of their time responding to medical
emergencies.” Id. at 427. Contrary to the view of the Ninth Circuit, the court seemed
to suggest that one need not actually be called upon to engage in fire suppression
activities to nevertheless have the responsibility of doing so.

       A couple of years later, the Eleventh Circuit weighed in. See Huff v. DeKalb
County, 516 F.3d 1273 (11th Cir. 2008). In Huff, the court considered whether two
groups of employees, cross-trained “firefighter/paramedics” and “fire medics,” were
partially exempt from overtime compensation pursuant to § 207(k). Id. at 1274. Both
firefighter/paramedics and fire medics could be assigned to fire trucks, were required
to wear fire protection gear at fire scenes, and could be ordered (and disciplined for
failing) to engage in fire suppression. Id. at 1275. Firefighter/paramedics performed
“basic firefighting and life rescue duties, in addition to responding to medical
emergencies, disasters, multi-casualty incidents, and other types of emergencies,”
were authorized to extinguish small fires (like brush fires), and could be required to
suppress an “exterior structure fire.” Id. In comparison, fire medics were “responsi-
ble for firefighting, extrication, life rescue, and providing advanced emergency
medical care for the sick and injured” and were generally “required to perform
firefighting.” Id.

       The Eleventh Circuit held that both firefighter/paramedics and fire medics had
the “responsibility to engage in fire suppression” because they were “qualified to
engage in fire suppression and must [have done] so if ordered.” Id. at 1279. Reading
§ 203(y) “as a consistent whole,” id. at 1280 (quoting Burlison v. McDonald’s Corp.,
455 F.3d 1242, 1247 (11th Cir. 2006)), the court reasoned that an employee need not
actually engage in fire suppression to have the responsibility to do so. Id. at 1280–81.
 “‘[R]esponsibility’ is a forward-looking, affirmative duty or obligation that an
employee may have at some point in the future.” Id. at 1281; see also id. (describing
“responsibility” as a duty “which one may or may not ever be called upon to
perform”). Under this view, because both the firefighter/paramedics and the fire

                                         -16-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 16 of 19
  Appellate Case: 19-2721 Page: 16  Date Filed: 05/06/2021 Entry ID: 5032640
medics had advanced firefighting training, were equipped with fire protection gear,
were regularly sent to fire scenes, and would be subject to discipline if they refused
to engage in fire suppression, the court concluded that they had the “responsibility to
engage in fire suppression” and were therefore exempt from overtime. Id. at 1281–82.

        Shortly thereafter, the Third Circuit considered the same question in Lawrence
v. City of Philadelphia, 527 F.3d 299 (3d Cir. 2008), this time for “fire service
paramedics” (FSPs). According to their job description, FSPs’ responsibilities
included “advanced life support and field paramedical work responding to emergency
calls from the public to perform medical assistance with emphasis on the stabilization
of patients to permit safe transport to a full-service medical facility.” Id. at 304–05.
The court noted their job description did not “refer[] to any role with respect to fire
protection or fire suppression.” Id. at 305. Although testimony established that FSPs
were trained in fire suppression and could theoretically be called upon to do so, at trial
the city could point to no instances in which FSPs were actually expected to perform
fire suppression activity, like entering a burning building, “other than a few marginal
instances involving nothing more than moving a hose line.” Id. at 305–06.

       Reviewing the plain language of the statute and its legislative history, the Third
Circuit endorsed the Ninth Circuit’s interpretation from Cleveland, noting that “a
responsibility is something that is mandatory and expected to be completed as part of
someone’s role or job.” Id. at 317. Because FSPs were not expected to fight fires,
their job description was medical in nature, they were not disciplined for failing to
engage in fire suppression, and they were not dispatched to fire scenes to fight fires,
the court concluded that they did not have the “responsibility to engage in fire
suppression” activities. Id. In essence, because FSPs were “paramedics who ha[d]
some level of fire suppression exposure but who [we]re by no means firefighters,”
they were properly excluded from the overtime exemption. Id. at 319. But see id. at
326–27 (Hardiman, J., dissenting) (noting belief that FSPs were responsible for
engaging in fire suppression because testimony suggested they could be ordered—and
disciplined for refusing—to do so by their superior officers).

                                          -17-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 17 of 19
  Appellate Case: 19-2721 Page: 17  Date Filed: 05/06/2021 Entry ID: 5032640
       To decide this case, we need not weigh in on one side or the other of this
seeming divergence of views among our sister circuits. Even assuming the Ninth and
Third Circuits’ narrower interpretation of “responsibility”—“something that is
mandatory and expected to be completed as part of someone’s role or job,” Lawrence,
527 F.3d at 317—applies, Kansas City has carried its burden to demonstrate that Fire
Medics have the responsibility to engage in fire suppression. The analysis is fact-
intensive, and there is no dispute that Fire Medics receive advanced firefighter training
and are fully cross-trained firefighter/paramedics. Even when assigned to ambulances
and relegated to fire combat support roles in the “warm zone,” Fire Medics are
expected and asked to perform tasks that amount to engaging in fire suppression,
including throwing rescue ladders; providing incident command; deploying,
connecting, and straightening fire hoses; and participating in building evacuation.

       In this way, Fire Medics are different from the cross-trained firefighter/para-
medics that other courts have determined were not exempt under § 207(k). In
Cleveland, it was undisputed that the dual-function paramedics were “expected to
perform only medical services” and there was no evidence that they ever participated
in fire suppression. 420 F.3d at 990; see also id. at 984 (noting that, at fire scenes,
dual-function paramedics “treat injured people, standby for patient care, and take
exhausted firefighters to the hospital; they do not assist with any fire suppression”).
And in Lawrence, FSPs were not trained or certified in advanced firefighting, were
not authorized to staff fire apparatuses, and were called to fire scenes only to provide
medical care. See 527 F.3d at 315–16. By contrast, Fire Medics in Kansas City are
most comparable to the firefighter/paramedics and fire medics in Huff, who were
regularly sent to fire scenes and required to assist with fire suppression if needed and
who were consequently held to be partially exempt from the FLSA’s overtime
provisions under § 207(k). See 516 F.3d at 1281–82.

       Although the Fire Medics’ responsibilities do not include donning fire
protection gear, entering burning buildings, or dousing fires directly, their duties are
integral to fire suppression. Here, even assuming we apply the stricter framework

                                          -18-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 18 of 19
  Appellate Case: 19-2721 Page: 18  Date Filed: 05/06/2021 Entry ID: 5032640
adopted by the Third and Ninth Circuits, Fire Medics have the “responsibility to
engage in fire suppression” because they have a “real obligation or duty” to assist with
it while assigned to ambulances. See 29 U.S.C. § 203(y). As a result, the Fire Medics
are partially exempt from the FLSA’s overtime provision under 29 U.S.C. § 207(k).

                                   IV. Conclusion

      For the reasons stated above, we affirm the order of the district court in full.

STRAS, Circuit Judge, concurring.

       Based on the district court’s finding that the Static Emergency Medical
Technicians and Paramedics were compensated on an hourly basis, I agree that
Kansas City did not violate the Fair Labor Standards Act’s overtime requirements.
See 29 U.S.C. § 207(a)(1); 29 C.F.R. § 778.110(a). But I still have serious doubts
about how the district court got there, which was to treat them as if they were sala-
ried rather than hourly employees. See 29 C.F.R. § 778.113. It then confused mat-
ters further by calculating overtime using annual-salary figures, rather than the
“workweek equivalent.” Id. § 778.113(b); see also Singer v. City of Waco, 324
F.3d 813, 823–25 (5th Cir. 2003) (approving a different calculation for salaried
employees with alternating work-period schedules). I do not understand the court
to be blessing this patchwork approach, however, so I concur.
                        ______________________________




                                         -19-


     Case 4:17-cv-00370-BP Document 144-1 Filed 05/06/21 Page 19 of 19
  Appellate Case: 19-2721 Page: 19  Date Filed: 05/06/2021 Entry ID: 5032640
